DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 7-13, and 15-20 are pending in this application. Claims 1, 3-4. 7-10, 12-13, 15-16, and 18-20 have been amended. Claims 5-6 and 14 have been cancelled.

Allowable Subject Matter
Claims 1-4, 7-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance. Independent claim 1 has been amended to include the recitations of previous dependent claim 6 and intervening claim 5 (and cancelling claim 6 and 5). It was noted in the first action that claim 6 was objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding independent claims 10 and 15, independent claim 10 has been amended to include the recitations of previous dependent claim 14 (and cancelling claim 14). Similarly, independent claim 16 has been amended to include the recitations of previous dependent claim 14. It was noted in the first action that claim 14 was objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The dependent claims are allowable based on their dependence from the now allowable independent claims.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/D.S./Examiner, Art Unit 3662        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662